explained the timeframe for filing the notice of appeal. Harvey indicated
                his understanding. The district court then stated, "Okay. Then you may
                be a candidate for alternative sentencing but. . . I would strongly urge you
                to get mental health treatment." Contrary to Harvey's assertion, the
                district court did not require him to file an appeal before becoming eligible
                for alternative sentencing. A fair reading of the record indicates that the
                district court was merely referring to the house arrest program she
                mentioned earlier. Further, we note that Harvey did not seek an
                alternative sentence such as mental health court. We therefore conclude
                that Harvey fails to demonstrate an abuse of discretion. Accordingly, we
                            ORDER the corrected judgment of conviction AFFIRMED.




                                                              A1   i
                                                   Douglas



                                                   Saitta


                cc: Hon. Janet J. Berry, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A